Name: Commission Implementing Decision (EU) 2018/86 of 19 January 2018 concerning certain protective measures relating to African swine fever in Romania (notified under document C(2018) 422) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  international trade;  means of agricultural production;  agricultural policy;  regions of EU Member States;  agricultural activity
 Date Published: 2018-01-20

 20.1.2018 EN Official Journal of the European Union L 16/13 COMMISSION IMPLEMENTING DECISION (EU) 2018/86 of 19 January 2018 concerning certain protective measures relating to African swine fever in Romania (notified under document C(2018) 422) (Only the Romanian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) African swine fever is an infectious viral disease affecting domestic and feral pig populations and can have a severe impact on the profitability of pig farming causing disturbance to trade within the Union and exports to third countries. (2) In the event of an outbreak of African swine fever, there is a risk that the disease agent might spread to other pig holdings and to feral pigs. As a result, it may spread from one Member State to another Member State and to third countries through trade in live pigs or their products. (3) Council Directive 2002/60/EC (3) lays down minimum measures to be applied within the Union for the control of African swine fever. Article 9 of Directive 2002/60/EC provides for the establishment of protection and surveillance zones in the event of outbreaks of that disease where the measures laid down in Articles 10 and 11 of that Directive are to apply. (4) Romania has informed the Commission of the current African swine fever situation on its territory, and in accordance with Article 9 of Directive 2002/60/EC, it has established protection and surveillance zones where the measures referred to in Articles 10 and 11 of that Directive are applied. (5) Commission Implementing Decision (EU) 2018/60 (4) was adopted in response to these cases. (6) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, it is necessary to describe at Union level the areas established as protection and surveillance zones for African swine fever in Romania in collaboration with that Member State. (7) Accordingly, the areas identified as protection and surveillance zones in Romania should be set out in the Annex to this Decision and the duration of that regionalisation fixed. This Decision should repeal and replace Implementing Decision (EU) 2018/60. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Romania shall ensure that the protection and surveillance zones established in accordance with Article 9 of Directive 2002/60/EC comprise at least the areas listed as the protection and surveillance zones in the Annex to this Decision. Article 2 Implementing Decision (EU) 2018/60 is repealed. Article 3 This Decision shall apply until 31 March 2018. Article 4 This Decision is addressed to Romania. Done at Brussels, 19 January 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). (4) Commission Implementing Decision (EU) 2018/60 of 12 January 2018 concerning certain interim protective measures relating to African swine fever in Romania (OJ L 10, 13.1.2018, p. 20). ANNEX Romania Areas as referred to in Article 1 Date until applicable Protection zone Micula locality, Micula commune Micula Noua locality, Micula commune 31 March 2018 Surveillance zone Cidreag locality, Halmeu commune Porumbesti locality, Halmeu commune Halmeu locality Dorobolt locality, Halmeu commune Mesteacan locality, Halmeu commune Turulung locality, Turulung commune Draguseni locality, Turulung commune Agris locality, Agris commune Ciuperceni locality, Agris commune Dumbrava locality, Livada commune Vanatoresti locality, Odoreu commune Botiz locality, Odoreu commune Lazuri locality, Lazuri commune Noroieni locality, Lazuri commune Peles locality, Lazuri commune Pelisor locality, Lazuri commune Nisipeni locality, Lazuri commune Bercu locality, Lazuri commune Bercu Nou locality, Micula commune 31 March 2018